UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7412


ALLEN LEE DAVIS,

                Plaintiff - Appellant,

          v.

DETECTIVE LT. GRAY; SERGEANT PEPPERS; LINDA SHA HARRIS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry F. Floyd, District Judge.
(9:09-cv-01296-HFF)


Submitted:   January 18, 2011             Decided:   January 28, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen Lee Davis, Appellant Pro Se. James Dean Jolly, Jr.,
LOGAN, JOLLY & SMITH, LLP, Anderson, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Allen Lee Davis appeals the district court’s amended

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                  On

appeal,    we    confine      our     review     to    the    issues     raised     in   the

Appellant’s brief.            See 4th Cir. R. 34(b).                    Davis challenges

only the propriety of the redaction of certain information from

summary    judgment      material       submitted        by     Defendants        Gray   and

Peppers.    Davis’s argument is irrelevant to whether the district

court correctly applied Heck v. Humphrey, 512 U.S. 477 (1994),

to his claims of illegal search and seizure.                          Moreover, Davis’s

arguments       on   appeal      do    not     relate     to    his      claims     against

Defendant Harris.        Thus, Davis has forfeited appellate review of

the district court’s order by failing to challenge the basis for

the district court’s disposition.                      Accordingly, we affirm the

judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are      adequately        presented    in     the     materials

before    the    court   and     argument        would    not     aid    the    decisional

process.

                                                                                   AFFIRMED




                                             2